240

Short title

‘Commencement

Definitions

Approval of
Agreement
Minister and
‘Administrator to
exercise powers
consistently with
Agreement

ING (GOVE PENINSULA NABALCO
AGREEMENT) ORDINANCE 1968

MIN

No. 15 of 1968

An Ordinance to approve an Agreement
between the Commonwealth of Australia and Nabalco
Pty Limited and for purposes connected with
that Agreement

[Reserved 1 May, 1968]
[Assented to 16 May, 1968]*

B E it ordained by the Legislative Council for the Northern

Territory of Australia, in pursuance of the powers
conferred by the Northern Territory (Administration) Act
1910- 1967, as follows: —

1. This Ordinance may be cited as the Mining (Gove Pen-
insula Nabalco Agreement) Ordinance 1968.

2. This Ordinance shall come into operation on a date to be
fixed by the Administrator by notice in the Gazette. ¢

3. In this Ordinance, unless the contrary intention
appears—

“statute” means an Ordinance or State Act of the State of
South Australia in force as a law of the Territory and
includes regulations, rules and by-laws made under an
Ordinance or such a State Act;
“the Agreement” means the Agreement made on the
twenty-second day of February, 1968, between the Com-
monwealth and the Company, being the agreement set
out in the Schedule to this Ordinance;
“the Company” has the meaning defined in the definition
of “the Company” in clause 1 of the Agreement.

4, The Agreement is approved.

5.—(1.) The Minister and the Administrator shall exercise
their powers under the laws of the Territory in relation to the
Company consistently with the provisions of the Agreement.

(2.) Without limiting the generality of the last preceding
sub-section, the Minister and the Administrator shall exercise
their powers under the laws of the Territory in relation to—

(a) the special mineral lease as defined in clause 1 of the
Agreement; and

* Notified in the Northern Territory Government Gazerte dated 22 May, 1968.
rook The, date fixed was 29 May, 1968 (see Northern Territory Government Gazetie No. 24 of 29 May,
page 133).
Mining (Gove Peninsula Nabalco [1968, No. 15
Agreement) Ordinance 1968

(6) all leases, licences, easements and other titles to be
granted to the Company pursuant to sub-clause
(2.) to (6.) inclusive of clause 4 of the Agree-
ment,
consistently with the provisions of the Agreement.

6.—(1.) The Minister may grant to the Company such
leases and the Commonwealth may grant to the Company such

licences, easements and other titles as are required to be granted j

to the Company for the purpose of giving effect to clause 4 of the
Agreement.

(2.) Any lease (including any special mineral lease),
licence, easement or other title granted pursuant to this section
has effect according to its terms.

(3.) If the Minister grants a special mineral lease pursuant
to this section he may—

(a) vary it for the purpose of giving effect to clause 4 or
6 of the Agreement; or

(b) renew it for the purpose of fulfilling the covenant in
clause 2 of the form of lease in the First Schedule
to the Agreement.

(4.) If the Minister grants a special purposes lease pursuant
to this section, he may renew it for the purpose of giving effect
to clause 4 of the Agreement.

(5.) If the Commonwealth grants a licence, easement or
other title pursuant to this section it may renew it for the purpose
of giving effect to clause 4 of the Agreement.

(6.) Where—

(a) a special mineral lease is varied or renewed pursuant
to this section; or
(b) a special purposes lease, licence, easement or other
title is renewed pursuant to this section,
it has effect according to its terms as so varied or renewed.

7.—(1.) Neither a mortgage or charge, being a mortgage
or charge—
(a) in a form commonly known as a floating charge;
(b) consented to by the Minister pursuant to clause 16
of the Agreement; and
(c) given by the Company over a lease, licence, ease-
ment or other title granted under or pursuant to
the Agreement,
nor a transfer or assignment in exercise of any power of sale con-
tained in such a mortgage or charge shall require any approval
or consent other than such consent as may be necessary under
clause 16 of the Agreement.
(2.) A mortgage or charge of a kind referred to in the last
preceding sub-section shall not be rendered ineffectual as an
equitable charge—

241

Powers of
Minister and
Commonwealth in
relation to

leases, &c.

Provisions
concerning
mortgages and
charges under
clause 16
Agreement
242 1968, No. 15] Mining (Gove Peninsula Nabalco
Agreement) Ordinance 1968

(a) by the absence of any approval or consent otherwise
than as required by clause 16 of the Agreement;
or

(b) because the mortgage or charge is not registered
under any provision of the Ordinance under
which the lease, licence, easement or other title
over which it is given is granted.

Leases, Bea 8. No lease, sub-lease, licence, easement or other title
not to be subject granted or assigned under or pursuant to the Agreement shall
to or capable of

Partition, &c. —

(a) subject to or capable of partition, whether by agree-
ment or by decree or order of any court of com-
petent jurisdiction or otherwise; or

(b) subject to the making of an order for sale under the
Partition Act, 1881, of the State of South Aus-

tralia in its application to the Territory.

Necessary power 9.—(1.) A specified person has, by reason of this section,
genferred on such power as is necessary to be conferred on him in order to
Minister and enable him to do an act or thing which—
(a) he is, under the Agreement or a lease, required or
permitted to do; and
(b) it is necessary for him to do in order to give effect to
the Agreement or a lease according to its terms.
(2.) In this section—
“lease” means a special mineral lease or special purposes
lease granted pursuant to the Agreement;
“specified person” means, in relation to the doing of an
act or thing, a person, being the Commonwealth, the
Minister or the Administrator, specified in the Agreement
or a lease as the person who shall or will or may do that
act or thing.

Enforcement 10.
‘of bond

(1.) If the Company, having been granted a special
mineral lease such as is provided for in sub-clause (1.) of clause
4 of the Agreement and having entered into a bond does not ob-
serve and carry out the provisions on its part to be observed and
carried out of sub-clauses (4.) and (5.) of clause 5 of the Agree-
ment, the Company shall, whether or not the special mineral
lease has been forfeited or surrendered, be liable to pay to the
Commonwealth the sum in which the Company acknowledges
itself in the bond to be bound, and that sum is a debt due to the
Commonwealth and may be recovered by action in any court of
competent jurisdiction.
(2.) Tf—

(a) the Company has entered into a bond and, in
accordance with the Agreement, has assigned the
whole or any part of its rights under the Agree-
Mining (Gove Peninsula Nabalco [1968, No. 15
Agreement) Ordinance 1968

ment (including its right to or as the holder of
any lease, licence, easement or other title);

(b) the assignee has entered into a bond in substitution
for the bond entered into by the Company, con-
ditioned however to be void in case the assignee
shall observe and carry out the provisions on the
part of the Company to be observed and carried
out of sub-clauses (4.) and (5.) of clause 5 of
the Agreement; and

(c) the assignee does not observe and carry out those
provisions,

the assignee shall, whether or not the special mineral lease has
been forfeited or surrendered, be liable to pay to the Common-
wealth the sum in which the assignee acknowledges itself in the
bond to be bound, and that sum is a debt due to the Common-
wealth and may be recovered by action in any court of competent
jurisdiction,

(3.) In and for the purposes of any proceeding to recover
the sum referred to in sub-section (1.) or (2.) of this section—

(a) that sum shall be deemed to be a genuine pre-
estimate of the damage suffered and recoverable
by the Commonwealth in respect of any failure or
omission on the part of the Company or the
assignee such as is referred to in sub-section (1.)
or (2.) of this section;

(b) it shall not be competent for the defence to plead—

(i) that the damage so suffered and recoverable
was less than that sum; or

(ii) that the sum or any amount of it is a penalty
or penal damages; and

(c) evidence proving or tending to prove any of the mat-
ters set out in sub-paragraphs (i) and (ii) of the
last preceding. paragraph shall not be led or
admitted.

(4.) In this section, “bond” means a bond such as is set out
in the Third Schedule to the Agreement.

11. Subject to this Ordinance and the provisions of the
Agreement—

(a) the provisions of the Mining Ordinance 1939-1967
and regulations made under that Ordinance apply
to and in relation to a special mineral lease
granted pursuant to the Agreement as if it were
a special mineral lease granted under that Ordin-
ance;

(b) the provisions of the Special Purposes Leases Ordin-
ance 1953-1965 and regulations made under that
Ordinance apply to and in relation to a special
purposes lease granted pursuant to the Agreement

243

Application

of certain
Ordinances and
regulations
244 1968, No. 15] Mining (Gove Peninsula Nabalco
Agreement) Ordinance 1968

as if it were a special purposes lease granted
under that Ordinance; and |

(c) the provisions of any applicable law other than this
Ordinance apply to and in relation to any other
lease or any licence, easement or other title
granted pursuant to the Agreement as if that other
lease or that licence, easement or other title were
granted under that applicable law.

This Ordinance 12. This Ordinance prevails over any inconsistent statute or
Hedasient rule or practice of law or equity.
statute, &c.

THE SCHEDULE

THIS AGREEMENT is made the Twenty-second day of February, One thousand
nine hundred and sixty-eight, BETWEEN THE COMMONWEALTH OF AUS-
TRALIA (in this agreement called “the Commonwealth”) of the one part and
NABALCO PTY. LIMITED, a company incorporated in the State of New South
‘Wales whose registered office is situated at Goldfields House, 1 Alfred Street, Sydney
in that State, (in this agreement called “the Company”) of the other part.

WHEREAS—

(1) deposits of bauxite are known to exist in the Gove Peninsula of the
Northern Territory;

(2) The Company desires—

(a) to test the extent of the said deposits;

(b) to develop the mining property and to bring the said deposits into
production;

(c) to produce bauxite and alumina within the Territory;

(d) to export alumina; and

(e) if found economically feasible, to produce aluminium within the
Territory and to have the right to export the same;

(3) the Company is prepared to provide and expend the large capital amount
required for these and associated purposes;

(4) the Commonwealth is satisfied that a large capital expenditure is necessary
to ensure that the said bauxite deposits are efficiently and economically
developed for a long period and that it is in the interests of the Cors-
monwealth that those bauxite deposits should be developed and that the
Company is technically and financially capable of so developing those
deposits; and

(5) it is desirable that in consideration of the Company entering into the
obligations on its part contained in this agreement, the Company should
‘ve granted the rights, titles and privileges set out in this agreement to
enable the Company to develop the mining property:

NOW THIS AGREEMENT WITNESSETH as follows:—

Definitions 1—(1.) In this agreement, unless the contrary intention appears—

“Australian company” means—

(1) a member company of the group of companies referred to in sub-clause
(L.) of clause 9 of this agreement;

(2) a company which is incorporated in Australia and which is, or which the
parties agree may reasonably be deemed to be, beneficially owned to the
extent of seventy-five per centum (75%) of its equity capital by—

(a) persons who are residents of Australia; or

(4) companies each of which is beneficially owned to the extent of
seventy-five per centum (75%) of its equity capital by persons
who are residents of Australia; or

(c) a combination of such persons and companies; or

(3) a company which has, in the opinion of the Minister, whose opinion shall
be binding on the Company, Australian characteristics of identification
such as Australian management, Australian share-holding or the like.

“equity capital” means (for the purposes of the definition of “Australian com-
pany”) the share capital subscribed by shareholders in the relevant com-
pany;
Mining (Gove Peninsula Nabalco [1968, No. 15
Agreement) Ordinance 1968

“red mud” means the residue from the chemical treatment process used in the
Production of alumina;

“Swiss Aluminium Australia” means Swiss Aluminium Australia Pty. Limited,
a company incorporated in the State of New South Wales that is a
wholly owned subsidiary company of Swiss Aluminium Limited, and has
its registered office at Goldfields House, 1 Alfred Street, Sydney in the
said State;

“Swiss Aluminium Limited” means Swiss Aluminium Limited, a company incor-
porated in Switzerland that has its registered office at Chippis Canton
of Valais and its administrative head office at Zurich 8, Feldeggstrasse 4,
Switzerland;

“the Administrator” means the Administrator of the Territory appointed under
the Northern Territory (Administration) Act 1910-1967, or the person
for the time being duly appointed pursuant to that Act to act in the
office of Administrator or the holder for the time being of, or the per-
son for the time being performing the duties of, any office in substitu-
tion for the office of Administrator;

“the bauxite treatment plant” means the plant to be erected by the Company
pursuant to sub-clause (5.) of clause 5 of this agreement;

“the Company” means Nabalco Pty. Limited and—

(a) if this agreement is assigned, means ail the permitted assigns of
Nabalco Pty. Limited for the time being entitled to the benefit of
this agreement; and

(b) where the rights of the Company under this agreement to or as the
holder of a lease, licence, easement or other title have been trans-
ferred, assigned or charged by the Company, includes in relation
to the lease, licence, casement or other title, the person or persons
for the time being entitled to, or to the exercise of, those rights;

“the feasibility study” means the study to be made by the Company pursuant
to sub-clause (1.) of clause 5 of this agreement;

“the Minister” means the Minister of State for Territories of the Com-
monwealth or such other Minister of State as may for the time being
be charged with the administration of the Northern Territory (Adminis
tration) Act 1910-1967 and includes any member of the Federal Execi
tive Council who may for the time being be acting for that Minister;

“the Ordinance” means the Mining Ordinance 1939-1967 of the Territory;

“the perimeter areas” means the land described in the Second Schedule to this
agreement;

“the Special Mineral Lease” means the Special Mineral Lease provided for by
sub-clause (1.) of clause 4 of this agreement as varied at any time in
accordance with this agreement and includes an extension or renewal of
that lease;

“the Territory” means the Northern Territory of Australia; and

“this agreement” means this agreement as the same may be added to, varied or
amended from time to time.

(2.) In this agreement any reference to an Act means that Act as amended from
time to time or any Act in substitution for that Act.

(3.) In this agreement any reference to an Ordinance or the regulations there-
under means that Ordinance or those regulations as amended from time to time or
any Ordinance or regulations in substitution for that Ordinance or those regulations.

(4.) In this agreement, unless the contrary intention appears, words in the singu-
lar shall include the plural and words in the plural shall include the singular,

(S.) Marginal notes shall not affect the interpretation or construction of this
agreement. ,

2—(1.) This agreement, other than clause 3 and sub-clause (1.) of clause 11,
shall have no force or effect and shall not be binding on either party unless and until
it is approved by an Ordinance of the Territory assented to by the Governor-General
of Australia or the person for the time being administering the Government of the
Commonwealth,

(2.) Acts or things which have been done or carried out by or on behalf of a
party to this agreement prior to the coming into force of this agreement but which
were done or carried out in contemplation of this agreement and in accordance with
its provisions shall, so far as is appropriate and practicable, be deemed to have been
done or carried out under and for the purposes of this agreement.

3.—(1.) The Commonwealth will take the necessary action to have submitted to
the Legislative Council for the Territory at the earliest practical date a Bill for an
Ordinance to approve this agreement.

(2.) The Bill referred to in the last preceding sub-clause shall also contain, inter
alia, provisions for the purpose of —

245

Operation of
Agreement

Approval of
Agreement
246

Special
‘Mineral
Lease and
Other Rights

1968, No. 15] Mining (Gove Peninsula Nabalco
Agreement) Ordinance 1968

(a) enabling this agreement, the Special Mineral Lease and all leases, licences,
easements and other titles to be granted to the Company pursuant to
sub-clauses (2.) to (6.) inclusive of clause 4 of this agreement to take
effect according to their terms notwithstanding anything to the contrary
in, or any inconsistency with, the Ordinance or the regulations there-
under or any other Ordinance or regulations under such other Ordinance;

(b) enabling the Commonwealth to enforce the bond referred to in clause 11
of this agreement against the Company according to its terms notwith-
standing any rule of Jaw relating to penalties and penal damages or any
other rule or practice of law or equity whatsoever to the contrary;

(c) providing that no mortgage or charge in a form commonly known as a
floating charge consented to pursuant to clause 16 of this agreement by
the Company or any assignee thereof over any lease, licence, easement
or other title granted under or pursuant to this agreement and no trans-
fer or assignment in exercise of any power of s#le contained in such
mortgage or charge shall require any approval or consent other than
such consent as may be necessary under clause 16 of this agreement and
no such mortgage or charge shall be rendered ineffectual as an equitable
‘charge by the absence of any approval or consent otherwise than as
required by clause 16 of this agreement or because the same is not
registered under any provision of the relevant Ordinance under which
the lease, licence, easement or other title is granted; and

(d) providing that no lease, licence, easement or other title granted or assigned
under or pursuant to this agreement shall be subject to or capable of
partition including partition under The Partition Act, 1881, of the State
of South Australia in its application to the Territory or under any order
of any Court of competent jurisdiction under that Act or otherwise or
be subject to the making of an order for sale under that Act.

4.—(1.) The Minister shall grant on behalf of the Commonwealth to the Com-
pany, and the Company will accept, a Special Mineral Lease in the terms set out in
the First Schedule to this agreement for a term which, subject to the payment of
rents and royalties therein mentioned and to there being no default by the Company
in respect of which the Commonwealth has given notice under clause 18 of this agree-
ment, shall be for a period of 42 years commencing on the date of this agreement
with a right of renewal as therein provided for a further 42 years on the same terms
and conditions (except the right of renewal) but subject to earlier determination upon
cessation or determination of this agreement,

(2.) Notwithstanding the provisions of clause 6 of this agreement, the Minister
shall grant to the Company on behalf of the Commonwealth a lease or leases of such
land within the area coloured pink on the plan designated ‘NABALCO/PLAN I’
annexed to this agreement as is not included in the Special Mineral Lease and is
reasonably required by the Company for the provision of services and for purposes
ancillary to its operations under this agreement.

(3.)_A lease under the last preceding sub-clause shall be granted, at the discretion
of the Minister, by the variation of the Special Mineral Lease or by the grant of a
Special Purposes Lease or Leases and shall be granted upon and subject to appropri-
ate terms and conditions and, in the case of a Special Purposes Lease, for a term
terminating on the termination of the Special Mineral Lease.

(4.) The Minister shall grant to the Company, upon and subject to appropriate
terms and conditions, Special Purposes Leases of such land as is reasonably required
by the Company to establish a township and to dispose of red mud on the Gove
Peninsula in connexion with its mining operations under this agreement.

(5.) A lease, including the variation of a lease, under sub-clause (2.), (3.) or
(4.) of this clause—

(a) shall not impose on the Company obligations that are not reasonable in
the circumstances of the use of the land leased and of the operations
proposed to be carried out thereon;

(b) shall not contain reservations other than those that are contained in the
Special Mineral Lease, except that a Special Purposes Lease may contain
‘a reservation of minerals;

(c) shall contain provisions to the same effect as those that are contained in
paragraphs (k), (I), (m), (m), (0) and (p) of clause 3 of the Special
Mineral Lease, except that in a Special Purposes Lease the provision to
the effect of paragraph (Kk) shall refer to the Special Purposes Leases
Ordinance and to Special Purposes Leases.

(6.) In addition to the grant of the leases in accordance with the preceding
provisions of this clause, the Commonwealth will grant or cause to be granted to the
Company on appropriate tenures and upon and subject to appropriate conditions,
including conditions for the payment of rent and royalties, under applicable laws in
Mining (Gove Peninsula Nabalco [1968, No. 15
Agreement) Ordinance 1968

locations to be agreed upon and, except when otherwise agreed, during such time as
the Special Mineral Lease remains in force—

(a) reasonable rights of passage over other ateas of Gove Peninsula to enable
the Company to carry out its obligations under this agreement;

(b) such reasonable rights to take water, timber, stone, sand, lime, and other
materials (except those that can be readily supplied on reasonable terms
and conditions by the Yirrkala Mission or the Aborigines) as the Minis-
ter or the Administrator is satisfied are reasonably required to be granted
to the Company for its purposes under this agreement; and

(c) the right to win and use, in such quantities as may reasonably be required
by the Company for its purposes under this agreement, shellgrit, coral
and other calcium-bearing minerals from such parts of the sea and
estuaries in the vicinity of the land leased to the Company as from time
to time may be specified by the Administrator, but on condition that
any shell taken is taken in conformity with the Pearl Fisheries Act 1952-
1953 and the Pearling and Pearl Culture Ordinance 1964.

5.—(1.) The Company will undertake a feasibility study to obtain the necessary
physical and cost data on which to proceed subsequently with the detailed design and
erection of a bauxite treatment plant with a capacity of not less than 500,000 tons of
alumina per annum at Gove Peninsula and at such other location or locations within
the Territory as the Company may wish to consider.

(2.) The Company will complete the feasibility study by the 31st day of Decem-
ber, 1967, and will spend on that study not Jess than One million dollars ($1,000,000).

(3.) The Company will furnish to the Minister prior to the 31st day of March,
1968, a comprehensive report on the results of the feasibility study.

(4.) The Company will, prior to the 31st day of December, 1969, complete the
detailed engineering design for a bauxite treatment plant with a capacity of not less
than 500,000 tons of alumina per annum to be established at Gove Peninsula or at
another location within the Territory proposed by the Company and accepted by the

inister.

(S.) The Company will undertake and complete before the 31st day of Decem-
ber, 1971, the construction of a bauxite treatment plant of the capacity and at the
place referred to in the last preceding sub-clause or, in lieu thereof, of a bauxite
treatment plant at that place that is in accordance with paragraph (b) of sub-clause
(2.) of the next succeeding clause.

___ (6.) The Company will maintain the bauxite treatment plant in operable condi-
tion,

(7.) The Company will, in consultation with and to the satisfaction of the
Administrator, dispose of the red mud and other effluent from the bauxite treatment
plant in accordance with good mining and industrial practice.

6.—(1.) In addition to the operations provided for by the last preceding clause,
the Company will at no cost to the Commonwealth carry out, by the 31st day of
March, 1968, or such later date as is agreed upon by the Minister and the Company,
a drilling, sampling and analysing programme of the perimeter areas and will make
the results thereof available to the Commonwealth.

2.) Ie

(a) the results of the said drilling, sampling and analysing are such that the
Minister is satisfied that the perimeter areas contain 50 million tons or
less than 50 million tons of practicably extractable bauxite having a
percentage of available alumina of over 44 per centum and having under
five per centum of silica; and

(6) the Company commits itself to erect, in lieu of a bauxite treatment plant
of the minimum capacity provided by sub-clause (4.) of the last preced-
ing clause, a bauxite treatment plant with a capacity of 750,000 tons of
alumina per annum and designed for expansion to a capacity of one
‘million tons of alumina per annum,

then the perimeter areas shall, subject to the next succeeding sub-clause, be included
in and form part of the land demised by the Special Mineral Lease and the Schedule
to that lease shall be varied accordingly.

(3.) If the results of the said drilling, sampling and analysing are such that the
Minister is satisfied that the perimeter areas contain appreciably more than 50 million
tons of practicably extractable bauxite having a percentage of available alumina of
over 44 per centum and having under five per centum of silica, the Commonwealth
shall have the right to reconsider the inclusion of the perimeter areas in the Special
Mineral Lease and whether it shall be bound by the provisions of the last preceding
sub-clause and any decision of the Commonwealth shall be notified forthwith to the
‘Company.

(4.) In the event that by virtue of the decision of the Commonwealth under the
last preceding sub-clause the perimeter areas are not included in the Special Mineral

247

‘The Bauxite
‘Treatment
Areas

The Perimeter
Areas
248

Aluminium
‘Smelter

Reports

Share holdings
in the Company

1968, No. 15] Mining (Gove Peninsula Nabalco
Agreement) Ordinance 1968

Lease, the Commonwealth will pay to the Company the proper costs incurred by the
Company in carrying out the said drilling, sampling and analysing.

(5.) For the purposes of this clause—

“percentage of available alumina” means that percentage of alumina arrived at
by subtracting the percentage figure of total silica content from the per-
centage figure of total alumina; and

“practicably extractable bauxite” means bauxite having a minimum thickness
of six fect or a minimum thickness of four feet with a maximum over-
burden ratio of 1.5 of overburden to one of bauxite.

7.—(1.) Prior to the 31st day of December, 1971, or, if the Minister so approves,
within a further period of twelve months after that date, the Company will—

(a) make a complete study of the economic feasibility of aluminium smelting
at such location or locations within the Territory as the Company may
wish to consider;

(4) furnish the Minister with a comprehensive report of that study; and

(c) forward to the Minister for discussion a firm proposal for the erection
and establishment of an aluminium smelter within the Territory subject
only to any conditions revealed by that study as to the supply and price
of continuous power,

(2.) If aluminium smelting does not eventuate from this first proposal, the
Company shall make further studies and furnish reports at such time or times as the
Minister shall reasonably request in the light of any significant change having occurred
in the prospects for supply and price of continuous power since the making of the
previous proposal. Each such report shall be accompanied by a further proposal
based on such further study for discussion with the Minister for the establishment of
a smelter within the Territory subject only to any conditions revealed by such further
study as to the supply and price of continuous power.

8—(1.) The Company will supply to the Minister and to the Administrator as
at the last days of June and December in each year reports setting out the progress
on the study referred to in sub-clause (1.) of clause 5 of this agreement and on the
expenditures incurred by the Company up to the date of the completion of the bauxite
treatment plant on the overall project, each report to be lodged within two months
of the end of the period being reported on.

(2.) The Company will supply to the Minister such statistics of quantities of
production, shipments and stocks of bauxite and alumina and of employment as are
from time to time reasonably required by the Minister.

9——(1.) The Company will use its best endeavours to ensure that, until the 31st
day of March, 1968, and thereafter unless and until it is demonstrated by the Com-
pany to the satisfaction of the Minister in the feasibility study that the cost of alumina
produced in the bauxite treatment plant will exceed the world market price of alumina
(that cost for the purposes only of this clause being deemed to include a profit avail-
able for dividend distribution of seven and a half per centum (74%) per annum on
the whole of the equity capital of the Company), fifty per centum (50%) of the Com-
Pany’s issued shares will be held by Swiss Aluminium Australia and/or by Swiss
Aluminium Limited in such Proportions as Swiss Aluminium Limited may from time
to time determine and the remaining fifty per centum (50%) will be held by the
undermentioned group of Australian companies, either in the undermentioned propor-
tions or in such other proportions in substitution thereof as may be mutually agreed
to by members of the said group, namely—

The Colonial Sugar Refining Co. Ltd. 274%
Australian Mutual Provident Society 5%
Bank of New South Wales te 24%
Elder Smith Goldsbrough Mort Ltd. 24%
Mount Morgan Limited 24%
The Commercial Banking Company of Sydney Ltd. 24%
Peko-Wallsend Investments Ltd. 32%
The Mutual Life and Citizens Assurance Co. Ltd. + 33%

50 %

(2.) For the purposes of the last preceding sub-clause, the profit available for
dividend distribution will be deemed to be the profit remaining after—

(a) deducting all costs, charges and outgoings of and incidental to the mining
of bauxite, to the production of alumina and to the sales of products,
including royalties, rents, rates, interest on loan moneys, maintenance and
year-by-year replacements;

(6) making provision for taxes and other matters for which it is proper_and
reasonable according to usual commercial and mining practices to make
provision; and
Mining (Gove Peninsula Nabalco [1968, No. 15
Agreement) Ordinance 1968

(c) amortising all asiets over twenty years from the date of commencement
of the production of alumina.

(3.) If as a result of it having been demonstrated by the Company to the satis-
faction of the Minister in the feasibility study that the cost of alumina as defined in
sub-clause (1.) of this clause read with sub-clause (2.) of this clause produced in the
bauxite treatment plant will exceed the world market price of alumina an Australian
company referred to in sub-clause (1.) desires, after the 31st day of March, 1968, to
dispose of the whole or a part of its shares in the Company, the Company will use its
best endeavours to persuade one or more of the remaining Australian companies
referred to in sub-clause (1.) of this clause to acquire the shares which the first-
mentioned Australian Company desires to dispose of.

(4.) If the Company is unsuccessful in the endeavours referred to in the last
preceding sub-clause, it will confer with the Minister and will, within a reasonable
time, use its best endeavours to persuade another or other suitable Australian company
or companies, not being a company or companies within the aluminium industry but
being a company or companies approved by Swiss Aluminium Australia, to acquire
those shares, it being agrecd, so far as the Company is in any position to prevent the
same, that Swiss Aluminium ‘Australia and Swiss Aluminium Limited shall not increase
their total share-holding in the Company beyond fifty per centum (50%) of the equity
capital unless the Company, having used its best endeavours as aforesaid, has been
unable within a reasonable time to persuade another or other suitable Australian
company or companies to acquire the said shares.

(5.) Nothing contained in sub-clauses (1.), (3.) and (4.) of this clause shall be
deemed to prevent individual members of the said group of Australian companies
from disposing of their shares, after the said 31st day of March, 1968, to other Aus-
tralian companies, not being companies within the aluminium industry but being
approved by Swiss Aluminium Australia,

10.—(1.) The Company will negotiate and enter into a contract with Swiss

Aluminium Limited on terms whereby—
(a) Swiss Aluminium Limited will contract to purchase for export firm for a
period of 20 years the whole output of the bauxite treatment plant;
(b) the price as determined under the price formula in the contract for that
output will be subject to the Minister being satisfied that it is reason-
able having regard to evidence to be advanced by the Company that the
proposed price adjusted to a delivered basis—
(i) is not below the cost of production and freight; and
(ii) is reasonably comparable with the delivered prices for alumina that
would be applicable to like quantities, quality and duration sup-
plied under arms-length contracts from other world sources, not
being contracts for alumina sold or offered for sale at distressed
prices or at prices resulting from dumping or subsidising.

(2.) The Company will take all practicable steps necessary to ensure that the
contract is continued in force and performed subject to the force majeure provisions
(if any) in such contract.

(3.) The Company will not negotiate downwards the original price specified in
the contract referred to in sub-clause (1.) of this clause during the life of that con-
tract except with the approval of the Minister.

(4.) In the absence of an agreement between the Australian companies holding
shares in the Company and Swiss Aluminium Limited to the contrary, the contract
referred to in sub-clause (1.) of this clause will give to the Australian companies
holding shares in the Company an option at any time and from time to time on giving
reasonable notice to purchase at comparable prices, terms and conditions to those
applying under the said contract up to fifty per centum (50%) of the total produc-
tion of alumina for their own unrestricted use or sale.

On the signing of this agreement, the Company will execute and deliver
to the Minister a bond substantially in accordance with the form in the Third Schedule
to this agreement bind the Company in the sum of Two million dollars ($2,000,000)
as security for compliance by the Company with certain conditions of this agreement,
compliance with which is expressed in the said bond to make the bond void.

(2.) As soon as practicable after the date on which this agreement comes into
force and in any event not later than one month after that date, the Company shall
deliver to the Minister a guarantee or guarantees, in a form or forms approved by the
Minister, by a guarantor or guarantors approved by the Minister guaranteeing the
payment of any judgment, together with costs, obtained by the Commonwealth against
the Company on the bond referred to in sub-clause (1.) of this clause and in respect
of interest payable on any such judgment.

12.—(1.) The Commonwealth will use its best endeavours to ensure that no Act
or Ordinance is passed that will impose, and that the Administration of the Territory
and the agencies or instrumentalities of the Commonwealth and of the Territory and

249

Sale of
‘Alumina

Bond and
Guarantee

Discriminatory
Taxes, &c.
250

Grants of Mining
Rights to Other
Persons

Zoning

Third Parties

Transfers, &c.

Permissible
Delays

1968, No. 15] Mining (Gove Peninsula Nabalco
Agreement) Ordinance 1968

any local or other authority are not permitted or authorized to impose, discriminatory
taxes, discriminatory rates or discriminatory charges of any nature whatsoever on or
in respect of the titles, property or other assets, products, material or services used or
produced by or through the operations of the Company or of any subsidiary or
associated company of the Company in the conduct of business incidental to the
Company’s business under this agreement. .

(2.) The Commonwealth will not take or permit to be taken any other dis-
criminatory. action that would deprive the Company or any subsidiary or associated
company of full enjoyment of the rights granted or to be granted to the Company
under this agreement.

13.—(1.) The Commonwealth will ensure that during the currency of the Special
Mineral Lease no claim, lease or other mining tenement is registered or granted under
the Ordinance or otherwise by which any person other than the Company would
obtain under the Jaws relating to mining or otherwise any rights to mine or take the
natural substances (other than petroleum) within the land comprised in the Special
Mineral Lease or any other lease granted pursuant to this agreement if such claim,
lease or other mining tenment would unduly prejudice the Company in relation to its
operations under this agreement or under the relevant lease or would prejudicially
interfere with such operations, assuming the taking by the Company of all reasonable
steps to avoid the interference.

(2.) Authority under the Ordinance to occupy or mine any part of the land
coloured blue on the plan designated ‘NABALCO/PLAN II’ annexed to this agree-
ment shall not be granted by the Administrator where the occupation or mining would
unduly prejudice the Company in its reasonable requirements in relation to its expected
operations under this agreement and before any such authority is granted reasonable
written notice will be given to the Company of the intention to grant the authority.

14. The Commonwealth and the Company agree with each other that the land
for the time being comprised in the Special Mineral Lease and the lands the subject
of any lease, licence, easement or other title granted to the Company pursuant to this
agreement shall be and remain zoned for use or otherwise protected during the cur-
rency of this agreement so that the operations of the Company hereunder may be
undertaken and carried out thereon without any interference or interruption by the
Commonwealth, the Administration of the Territory or any agency or instrumentality
of either of them or any local or other authority of the Territory on the ground that
such operations are contrary to any zoning by-law or regulation.

15. Without affecting the liability of the Company under this agreement, the
Company shall have the right from time to time to entrust to third parties the carry-
ing out of any portions of the operations which the Company is authorised or obliged
to carry out hereunder.

16. Subject to the provisions of this clause the Company may not transfer, assign
or charge the whole or any part of the rights of the Company under this agreement
(including its rights to or as the holder of any lease, licence, easement or other title)
or part with possession of any land the subject of any such lease, licence, easement
or other title (other than to a wholly owned subsidiary or to wholly owned subsidiaries
of the Company) without the consent in writing of the Minister, which consent shall
not be unreasonably withheld in the case of a mortgage or charge bona fide for
financing the operations of the Company under this agreement.

17.—(1.) If the Company incurs delay in the performance of any of its obliga-
tions under this agreement—

(a) from any cause arising without default or negligence on the part of and
beyond the reasonable control of the Company; or
(b) without prejudice to the generality of the foregoing, by reason of fire,
explosion, storm, flood, lightning, earthquake or other natural cause or
accident, riot or civil commotion, strikes or lockouts, war (whether
declared or not) or military or usurped power, act of government by
way of restriction, embargo or prohibition arising without default or
negligence on the part of the Company,
and if the Company furnishes evidence to the satisfaction of the Minister of the
existence of the cause and of the fact that it was without default or negligence on
the part of and beyond the zeasonable control of the Company, then such obligation
shall be suspended so far as it is so affected by such cause as aforesaid, but only
during the continuance thereof.

(2.) Where an obligation that has been suspended under sub-clause (1.) of this
clause requires the Company to undertake or complete any act, matter or thing by
any date or by the end of any period, the Minister shall, by notice in writing to the
Company, extend the date or the period, as the case may be, by the addition of a
period equal to the period during which the Company was delayed in the perform-
ance of the obligation.

(3.) Notwithstanding any provision of this agreement the Minister may, at his
discretion, at the request of the Company from time to time extend any period or
Mining (Gove Peninsula Nabalco [1968, No. 15
Agreement) Ordinance 1968

date referred to in this agreement for such period or to such later date as the

Minister thinks fit and the extended period or later date, when advised to the Com-
Pany by notice from the Minister, shall be deemed for all purposes of this agreement
to be substituted for the period or date so referred to.

18.—(1.) In the event that the Company makes default in the due performance
or observance of any of the covenants or obligations in this agreement or in any lease,
licence, easement or other title granted or assigned hereunder or pursuant hereto on
its part to be performed or observed and such default shall not have been remedied
within a period of one hundred and eighty (180) days after notice as provided in
sub-clause (4.) of this clause is given by the Commonwealth then and in any of
such events the Commonwealth may by notice to the Company determine this agree-
ment and the rights of the Company hereunder and under any lease, licence, ease-
ment or other title granted hereunder or pursuant hereto.

(2.) If the Company surrenders the entire Special Mineral Lease as permitted
under paragraph (p) of clause 3 of the Special Mineral Lease then this agreement
and the rights of the Company hereunder and under any lease, licence, easement or
other title granted hereunder or pursuant hereto shall thereupon determine.

(3.) If a default by the Company referred to in sub-clause (1.) of this clause
shall not have been remedied after notice as therein provided, the Commonwealth
instead of determining this agreement because of the default, may itself remedy the
default or cause the same to be remedied (for which purpose the Commonwealth
by agents, workmen or otherwise shall have full power to enter upon lands occupied
by the Company and to make use of all plant, machinery, equipment and installations
thereon) and the costs and expenses incurred by the Commonwealth in remedying
or causing to be remedied such default shall be a debt payable by the Company to
the Commonwealth on demand. Any action taken by the Commonwealth under this
sub-clause shall not affect the operation of this clause or prejudice the rights of the
Commonwealth under this clause in relation to any default other than that in respect
of which the action is taken by the Commonwealth,

(4.) The notice to be given by the Commonwealth in terms of sub-clause (1.)
of this clause shall specify the nature of ihe default entitling the Commonwealth to
exercise the right of determination and, where appropriate or known to the Common-
wealth, the party or parties responsible therefor and shall be given to the Company
and to each assignee, mortgagee, chargee and disponee for the time being of the
Company's said rights to or in favour of whom an assignment, mortgage, charge or
disposition has been effected in terms of clause 16 of this agreement and the name
and address for service of notice of whom as an assignee, mortgagee, chargee or
disponee have previously been notified in writing to the Commonwealth by the Com-
pany or any such assignee, mortgagee, chargee or disponee.

19. The provisions of this agreement or of any lease, licence, easement or right
granted pursuant thereto may from time to time be cancelled, added to, varied or
amended by agreement in writing between the parties thereto provided that the cancel-
lation, addition, variation or amendment shall not be inconsistent with or constitute
a material alteration of the essential provisions of this agreement.

20, Any notice, consent or other communciation to be given to or served upon
the Company under this agreement shall be deemed to have been duly given or
served if it is in writing signed by or on behalf of the Minister and posted in a prepaid
letter addressed to the Company at its registered office and any notice or other com-
munication to be given to or served upon the Commonwealth or the Minister under
this agreement shall be deemed to have been duly given or served if it is in writing
signed on behalf of the Company and posted in a prepaid letter addressed to the
Minister at his usual office or to the Secretary to the Department of Territories at
Canberra. Any notice, consent or other communication sent by post shall be deemed
to be given or served at the time when in due course of post it would be delivered
to the address to which it is sent.

21. This agreement is governed by and is to be construed according to the law
for the time being in force in the Territory.

THE SCHEDULES.
First Schedule

Clause 4.
THE NORTHERN TERRITORY OF AUSTRALIA
Mining (Gove Peninsula Nabalco Agreement) Ordinance 1968
Mining Ordinance 1939-1967
SPECIAL MINERAL LEASE.
Lease No.
LEASE granted on the day of
One thousand nine hundred and sixty- in accordance with clause 4

of an Agreement made the day of

251

Determination

Variation

Notices, &.

Applicable
Law
252

1968, No. 15] Mining (Gove Peninsula Nabalco
Agreement) Ordinance 1968

1968 between THE COMMONWEALTH OF AUSTRALIA (in this lease called “the
Commonwealth”) of the one part and NABALCG PTY. LIMITED, a company incor-
porated in the State of New South Wales and having its registered office at Goldfields
House, 1 Alfred Street, Sydney in the said State (in this lease called “the lessce") of
the other part which Agreement was approvd by the Mining (Gove Peninsula Nabalco
Agreement) Ordinance 1968 WHEREBY the Commonwealth DEMISES to the lessee
in consideration of the rent, royalties and covenants hereinafter reserved and provided
and on the part of the lessee to be paid and observed ALL THAT piece or parcel of
land (in this lease called “the leased land”) containing by admeasurement 13,496
acres or thereabouts and particularly described and delineated in the Schedule to this
lease AND ALL those mines, veins, seams, lodes and deposits of bauxite and other
ores of aluminium, ores of calcium and ores of fluorine, together with any other
minerals found in combination or association in the leased land with them so that the
last-mentioned minerals must necessarily be mined in the mining of the bauxite ot
the said other ores, in or under the leased land TOGETHER WITH the rights,
liberties, easements, advantages and appurtenances thereto belonging or appertaining
EXCEPTING and RESERVING out of this lease—

(a) the right of the Commonwealth, its servants, officers and agents, at any
time to enter and maintain and do work upon or in relation to the
air-strip and any public roads for the time being subsisting over or
upon the leased land;

(b) the rights of ingress, egress, and regress hereinafter provided;

(c) the right of the Commonwealth, subject to the provisions of the Agree-
ment, to require the lessee—

(i) to grant or consent to the granting of such easements or rights in
or over the leased land; or

(ii) to permit such use of the leased land,

in each case as is or are reasonably necessary (taking into consideration

the present and future use or development of the leased land by the

lessee) in connection with the overall development or use of lands
adjacent to the leased land,

provided always that no such grant, consent or permission to use shall

be required to be given by the lessee if such grant, consent or permis-

sion to use would—

(a) unduly prejudice the lessee in relation to its operations under the
Agreement or this lease or prejudicially interfere with those
operations; or

(B) increase the lessee’s commitments or prejudicially interfere with the
lessee’s control over the leased land or any part thereof;

TO HOLD the same UNTO THE LESSEE for the full term of forty-two years
commencing on the date of this lease with the right hereinafter provided to renew
the same for a further period of forty-two years for the purpose of mining on and
in the leased land for bauxite and the other ores and minerals previously referred to
in this lease and for all purposes necessary effectually to carry on the lessee's overall
mining operations under the Agreement on or in the leased land including—

(i) cutting and constructing thereon water-races, drains, channels, dams,
pathways, roads, tramways, railways, conveyors, pipe-lines, power-lines
and other engineering services to be used in connexion with that mining;

(ii) quarrying stone and gravel and taking sand for the lessee’s operations

under the Agreement;
erecting on the leased land buildings, installations, facilities and machinery
to be used in connexion with the mining, the treatment and the export
of products, including the erection of a bauxite treatment plant;
(iv) erecting residences and other buildings and facilities on 1 the leased land
in connexion with all or any of the above purposes;
(v) subject to paragraph (b) of clause 1 hereof, drilling ores and wells for
water,

but upon and subject to the Agreement and to the Ordinance except in so far as the

provisions of the Ordinance are inconsistent with the Agreement YIELDING AND

PAYING therefor the yearly rent hereinafter provided AND FURTHER YIELDING

AND PAYING therefor royalties at the rates and in the manner hereinafter provided:

AND WHEREBY IT IS WITNESSED as follows:

1, The lessee for itself and for its successors and permitted assigns covenants
with the Commonwealth—

(a) to pay, during the period of this lease, the rent and royalties reserved
by the lease clear of all deductions at the respective rates and times
and in the manner from time to time provided in this lease and, except

in so far as is otherwise so provided, by the Ordinance and the
Regulations;

Mining (Gove Peninsula Nabalco [1968, No. 15
Agreement) Ordinance 1968

(6) unless authorised to do so by the Administrator under the Control of
Waters Ordinance 1938-1965, not to bore or sink for, pump or raise
water, nor to erect any dam or other facility on existing rivers or water
ways for the purpose of the supply of waters;

(c) to operate in accordance with good mining practice and, subsequent to
mining operations on any part of the leased land, to take all steps
necessary to restore and leave the surface of the mined area in a
condition satisfactory to the Administrator so that—

(i) there shall be no abnormal batters or contours;

(ii) the surface soil (if any) existing prior to the mining operations
shall, where possible, be preserved and subsequently spread to
maximum advantage over the mined area;

(iii) there shall be a minimum interference with the natural drainage
system except where it is found expedient to use any mined area
for the storage of water;

(iv) there shall not arise any pollution of any drainage system that is
dangerous or injurious to public health; and

(¥) the provisions of sub-paragraphs (i), (ii) and (ii) of this para-
graph shall be carried out progressively and, in respect of a
inined part, within two years of the cessation of mining on that
mined part in order to allow of regeneration of vegetation;

(d) not to use or work the leased land nor permit it to be used or worked
except for the purposes for which it is leased;

(e) to observe, perform and carry out the provisions of the Ordinance and
the Regulations and of the Mines Regulation Ordinance 1939-1962 and
the Regulations for the time being in force under that Ordinance so
far as those provisions affect or have reference to special mineral
leases granted under the Ordinance and are not inconsistent with the
Agreement and/or this lease;

(f) to treat the bauxite in accordance with good industrial practice and to
make the best use of the bauxite reserves;

(g) to take competent advice in association with experts nominated by the
Administrator as to what steps are reasonably possible to encourage and
Promote regencration and development of vegetation on mined areas
progressively;

(k) to grant to all aboriginal residents of the Mission end to other persons
specified in sub-section (3.) of section 17 of the Social Welfare Ordin-
ance 1964-1967 of the Territory, the right to enter, leave and move
across the leased land at will, except across such areas as the lessee may
for security or safety reasons designate as restricted areas;

(i) to erect such fences or to take such other steps as may be reasonably
necessary for security or safety purposes;

(j) to permit access to any part of the leased land, not being a part or parts
designated a restricted area as aforesaid, by the following persons for
the performance of their duties—

(i) members of the staff of the Mission who have first obtained the
approval of the lessee; and

(ii) officers, employees and agents of the Administration or the
Commonwealth,

and not to unreasonably withhold approval sought for the purposes of

sub-paragraph (i) of this paragraph;

(k) not to interfere with or mine on any public road on the leased land
unless the lessee has provided an alternative road or taxiway, as the
case may be, approved by the Administrator;

(1) not to interfere with or mine in an area constituting the airstrip unless
and until the lessee has first constructed an alternative comparable air-
strip on other land specified for that purpose by the Administrator and
the alternative airstrip is licensed for the same purpose as the existing
airstrip;

(m) to allow free public access to and along any public road and the airstrip
‘or the alternative airstrip constructed in accordance with paragraph (J)
of this clause;

(nm) for so long as the Mission is maintained at Yirrkala, to conduct its
operations under this lease in such a way that it does not pollute,
divert or otherwise interfere with the source of supply cf water to the
Mission from Yirrkela Creek unless it has first provided an alternative
source of supply to the satisfaction of the Administrator;

253
254 1968, No. 15] Mining (Gove Peninsula Nabalco
Agreement) Ordinance 1968

(0) not to export bauxite from the Territory, except for purposes of testing in
laboratories or pilot plants, without the prior approval of the Minister;
and

(p) to observe, perform and carry out the covenants on the part of the
lessee to be observed, performed or carried out under the Agreement.

2. The Commonwealth covenants with the lessee that the Minister will at the
written request of the lessee made 12 months before the expiration of the term hereby
created and if there shall not at the time of the request be any existing breach or non-
observance of any of the covenants or obligations on the part of the lessee in respect
of which the Commonwealth has given notice under sub-clause (1.) of clause 18 of
the Agreement, which has not been remedied or subsequently waived, at the expense
of the lessee renew this lease for the further term of forty-two years from the
expiration of the said term upon and subject to the like covenants and conditions as
are contained in this lease with the exception of the present covenant for renewal.

3. It is mutually agreed and declared—

(a) that the rate of yearly rent payable by the lessee during each successive
period of twenty-one years during the term of this lease and any exten-
sion of it shall be that rate of yearly rent that would be applicable in
the case of a mineral lease of Crown land granted under the Ordinance
at the commencement of that twenty-one year period;

(b) that the initial rate of royalty payable by the lessee shall be Twenty cents
(20c) per ton on bauxite mined and treated in Australia, and Thirty
cents (30c) per ton on bauxite mined and exported as untreated
bauxite, but the royalty payable on bauxite mined and treated in Aus-
tralia shall be reduced—

(i) to Fifteen cents (15c) per ton in any year in which the lessee’s net
profit (as hereinafter defined) is less than the equivalent of
Twelve dollars ($12) per ton of alumina produced but not less
than Eight dollars ($8) per ton of alumina produced; or

(ii) to Ten cents (10c) per ton in any year in which the lessee’s net
profit (as hereinafter defined) is less than the equivalent of Eight
dollars ($8) per ton of alumina produced;

(c) that if the Minister is satisfied that the capital investment necessary for
‘the establishment of a bauxite treatment plant with a capacity of 500,000
tons per annum is above One hundred million dollars ($100,000,000),
the figures of Twelve dollars ($12) and Eight dollars ($8) respectively
referred to in sub-paragraphs (i) and (ii) of the last preceding para-
graph shall be deemed to be increased in the same proportion as the
new capital investment bears to One hundred million dollars
($100,000,000) ;

(d) that for the purposes of paragraph (5) of this clause—

“the lessee’s net profit” in a year shall be the profit of the lessee in the
year after tax; and

“profit” shall, subject to the provisions of paragraph (e) of this clause,
be the amount that is certified by the lessee’s auditor to be the
surplus remaining after deduction from the gross proceeds during
the year from sales of bauxite and alumina produced from this
lease of —

(i) all costs, charges, outgoings and overheads of and incidental
to the mining, treatment, storage, handling, transport and
sales of bauxite and alumina, including rents, rates, interest
on loan moneys, maintenance and year-to-year replace-
ments;

(ii) provisions on a basis that is consistent from year to year
for replacement of assets; and

(iii) other appropriate provisions on a basis that is consistent
from year to year, but not including provisions for royal-
ties and tax;

(e) that the following provisions shall apply in relation to the calculation of
the profit of the lessee referred to in the last preceding paragraph—

(i) the system of accounts, any charges to the lessee by any related
company (as defined by the Companies Ordinance) of the lessee
and the provisions to be made in the calculation of the profit
shall be subject to acceptance by the Administrator as being in
accordance with usual commercial and mining practice and,
when the system of, accounts and the basis on which the provi-
sions are to be made have been accepted for the purposes of the
first royalty return, neither shall be changed except with the
approval of the Administrator;

(ii) the Administrator shall be entitled to examine the books and
records of the lessee for the purpose of verifying the calculation

Mining (Gove Peninsula Nabalco 1968, No. 15
Agreement) Ordinance 1968

made on behalf of the lessee and the royalty payable in respect’
of the year;

(ii) if the Administrator is not satisfied with the calculation made on
behalf of the lessee he shall make the calculation that he con-
siders is correct and notify the lessee of the calculation he has
made;

(iv) as soon as practicable after a notification by the Administrator,
the lessee and the Administrator shall consult together in an
endeavour to agree upon the calculation of the profit concerned;

(v) the profit of the lessee for the purposes of the calculation of royalty
in respect of a year shall be the profit calculated in accordance
‘with paragraph (d) and sub-paragraph (i) of paragraph (e) of
this clause as agreed upon by the lessee and the Administrator
or, if agreement is not reached within a period of three months
after the notification to the lessee by the Administrator, as certi-
fied by the Auditor-General for the Commonwealth as calculated
in accordance with paragraph (d) and sub-paragraph (i) of
paragraph (e) of this clause;

(vi) the lessee shall permit the Auditor-General or an officer authorized
by him to examine the books and records of the lessee for the
purpose of enabling a certificate provided for by the last preced-
ing sub-paragraph to be given;

(vii) a certificate by the Auditor-General as provided for by sub-
paragraph (v) of this paragraph shall be accepted as a conclusive
determination of the profit of the lessee in the relevant year;

(/) that the rate of royalty may be reviewed by the Commonwealth at seven-
yearly intervals computed from the 31st day of December, 1971, or
from the date on which alumina is first produced in commercial quanti-
ties, whichever is the earlier, the Commonwealth having regard to such
matters as the profitability of the project at Gove Peninsula and the
movement in royalties generally in the Commonwealth of Australia for
‘bauxite and other minerals since the last review, the right being reserved
to the Commonwealth when reviewing royalty, having regard to such
Matters as aforesaid, to introduce new bases for assessment;

(g) that the rate of royalty payable by the lessee for the seven-yearly period
immediately succeeding a review shall, subject to paragraph (h) of this
clause, be the rate determined by the Commonwealth on the review or,
if not so determined within six months after the date for the review,
shall be the rate existing immediately prior to the date for the review:

(A) that the rate of royalty payable under the preceding paragraphs of this
clause during the first three seven-yearly royalty periods shall in no case
be less than Ten cents (10c) or more than Forty cents (40c) per ton
‘on bauxite mined and treated in Australia, or more than Fifty cents
(50c) per ton on bauxite mined and exported as untreated bauxite;

(i) that in relation to the payment of the royalty payable in accordance with
‘the preceding paragraphs of this clause the following provisions shall
apply—

(i) the lessee shall within 28 days after the end of each quarter make
a payment of Ten cents (10c) per ton on the tonnage input of
bauxite to the bauxite treatment plant;

(ii) the lessee shall submit to the Administrator a royalty return for
each year within 28 days after receipt of the taxation assessment
of the lessee by the Commissioner for Taxation for the year
accompanied by the certificate of the lessee’s auditor stating the
net profit after tax of that year and that the provisions referred
to in paragraph (d) of this clause are on a basis consistent with
those of the previous year;

(iii) any amount in addition to the total amount of the quarterly pay-
ments found to be payable after final calculation in respect of a
year on the basis set out above shall be paid by the lessee within
28 days after notification to the lessee by the Administrator that
the additional amount is payable;

(i) that the lessee shall during the term of this lease pay royalty on the
minerals other than bauxite mined by the lessee at the respective rates
and at the respective times that would be applicable in the case of a
mineral lease of the leased land provided for those minerals in the
Ordinance at the time of their sale;

(k) that the provisions of the Ordinance and of the Regulations so far as they
relate to special mineral leases granted under the Ordinance and are
not inconsistent with the Agreement and/or this lease shall apply to this
Jease as if those provisions were incorporated in this lease;

255
256 1968, No. 15] Mining (Gove Peninsula Nabalco
Agreement) Ordinance 1968

() that the Commonwealth will have the right to resume any portion of the
leased land for a public purpose, on payment to the lessee of compen-
sation calculated as provided in paragraphs (m) and (m) of this clause;

(m) that in the event of any part of the leased land being resumed by the
‘Commonwealth under the last preceding paragraph, the lessee shall be
entitled to compensation on just terms for the loss of bauxite and other
minerals designated in this lease in, and improvements on or to, the
land resumed and for any loss in value to the lessee of any improve-
ments on or to the leased Jand (other than the resumed part) or on or
to any other land the subject of a lease to the lessee or any assignee of
the lessee and for any other losses necessarily incurred by the lessee or
such assignee by reason of the resumption;

(n) that for the purposes of paragraph (mm) of this clause the value of bauxite
and/or other minerals shall be their value as at the date of resumption,
taking into account all costs which would be associated with the mining,
transport, treatment and, if applicable, washing of those minerals;

(o) that the lessee may, upon payment of all royalties and rent then due to
the Commonwealth and having complied with the provisions of sub-
paragraph (v) of paragraph (c) of clause 1 of this lease, surrender
the whole or part of the lease; and

(p) that this lease shall be subject to determination as provided in clause 18
of the Agreement.

4.—(1.) In this lease, unless the contrary intention appears—

“public road”, for the purposes only of paragraphs (k) and (m) of clause 1
of this lease and of this sub-clause, means—

(a) each of the three existing formed and constructed gravel roads
connecting the airstrip with Dundas Point, the airstrip with the
Mission and the airstrip with the European Launcher Develop-
ment Organization (ELDO) campsite respectively; and

(b) every bitumen surface road and taxiway in the vicinity of the air-
strip as identified on Road Plan C and L 464/D, a copy of
which is held by the office of the Lands Branch, Darwin,

and includes an alternative road or taxiway provided in accordance with the
said paragraph (k);

“the Administrator” means the Administrator of the Territory appointed under
the Northern Territory (Administration) Act 1910-1967, or the person
for the time being duly appointed pursuant to that Act to act in the
office of Administrator or the holder for the time being of any office in
substitution for the office of Administrator;

“the Agreement” means the agreement dated the

day of 1968, between the Commonwealth
and the lessee for the mining of bauxite at Gove Peninsula aforesaid
and for other purposes to which the form of this lease was scheduled;

“the bauxite treatment plant” means the bauxite treatment plant that is erected
Pursuant to the Agreement;

“the leased land” includes public roads as defined in this sub-clause;

“the lessee” means Nabalco Pty. Limited and, if this lease is assigned, means
all the assigns of Nabalco Pty. Limited for the time being entitled to
the benefit of this lease;

“the Minister” means the Minister of State for Territories of the Common-
wealth, or such other Minister of State for the Commonwealth as may
for the time being be charged with the administration of the Northern
Territory (Administration) Act 1910-1867 or any member of the Fed-
eral Executive Council who may for the time being be acting for that
Minister;

“the Mission” means the Mission establishment that is for the time being
conducted at Yirrkala by the Department of Overseas Missions of the
Methodist Church of Australia or by any successor of that Department
or Church;

“the Ordinance” means the Mining Ordinance 1939-1967 of the Territory;

“the Regulations” means the Regulations made under the Ordinance as those
Regulations are amended from time to time; and

“the Territory” means the Northern Territory of Australia.

(2.) Any reference to an Act means that Act as amended from time to time or
any Act in substitution for that Act.
__ (3.) Any reference to an Ordinance means that Ordinance as amended from
time to time or any Ordinance in substitution for that Ordinance.

.__, (4-)_In this lease, unless the contrary intention appears words in the singular
include the plural and words in the plural include the singular.

Mining (Gove Peninsula Nabalco [1968,
Agreement) Ordinance 1968

The Schedule.

ALL THAT piece or parcel of land in the Northern Territory containing an
area of 13,496 acres more or less: commencing at the datum peg on the northwestern
boundary of that land and numbered 6 on the plan annexed and which datum peg
bears 291 degrees 17 minutes 50 seconds 655.6 links 305 degrees. 46 minutes 30
seconds 3747.5 links 330 degrees 16 minutes 40 seconds 1430.2 links 7 degrees 46
minutes 30 seconds 794.9 links and 354 degrees 10 minutes 10 seconds 1989.9 links
from Astrofix FNI at latitude 12 degrees 16 minutes 34 seconds south and longitude
136 degrees 49 minutes 24 seconds east and bounded thence by lines bearing 84
degrees 4 minutes 11225 links 4 degrees 31 minutes 30 seconds 15147.8 links 94
degrees 31 minutes 10 seconds 6063.2 links 166 degrees 5 minutes 40 seconds 18725.4
links 184 degrees 31 minutes 40 seconds 6183.7 links 94 degrees 32 minutes 20 seconds
18586.1 links 184 degrees 32 minutes 20 seconds 15084.2 links 229 degrees 32 minutes
40 seconds 4524.9 links 274 degrees 32 minutes 10 seconds 45772 links 309 degrees
15 minutes 10840.2 links 4 degrees 32 minutes 5816.9 links 94 degrees 32 minutes
9086.8 links 350 degrees 5 minutes 20 seconds 11567.1 links and 84 degrees 4 minutes
10239.4 links to the datum peg at the point of commencement.

IN WITNESS whereof the Minister has for and on behalf of the Commonwealth
hereunto set his hand and seal and the lessee has hereunto affixed its common seal
the day and year first above written.

SIGNED SEALED AND DELIVERED
by the Minister of State for Territories
of the Commonwealth of Australia for
and on behalf of the Commonwealth in
the presence of —

THE COMMON SEAL of NABALCO
PTY. LIMITED was hereunto affixed by
the authority of a resolution of the Board
of Directors in the presence of—

Director
Secretary
Second Schedule.
Clause 6.
The Perimeter Areas.

ALL THAT piece or parcel of land at Gove Peninsula in the Northern Territory
of Australia, containing an area of 35,970 acres more or less and being the land
described as follows, other than the land described in the Schedule to the form of
Jease that is set out in the First Schedule to the Agreement to which this Schedule is
the Second Schedule—

Commencing at a point bearing 291 degrees 17 minutes 50 seconds 655.6 links,
305 degrees 46 minutes 30 seconds 3747.5 links, 330 degrees 16 minutes 40 seconds
1430.2 links, 7 degrees 46 minutes 30 seconds 794.9 links, 354 degrees 10 minutes 10
seconds 1989.9 links, 84 degrees 4 minutes 11225 links, 4 degrees 31 minutes 30
seconds 15147.8 links, 94 degrees 31 minutes 10 seconds 6063.2 links, 4 degrees 31
minutes 10 seconds 238.5 links, 94 degrees 31 minutes 10 seconds 10979.2 links from
Astrofix FN1, parallel of south latitude 12 degrees 16 minutes 34 seconds, meridian
of east longitude 136 degrees 49 minutes 24 seconds and situated near the windsock
at Gove Airstrip: thence bounded by lines bearing 180 degrees 1 minute 9263.2 links,
126 degrees 39 minutes 5807 links, 90 degrees 1 minute 13273.9 links, 179 degrees 22
minutes 40 seconds 1709.8 links, 202 degrees 17 minutes 40 seconds 1681.3 links,
201 degrees 41 minutes 1274.3 links, 177 degrees 10 minutes 1252.2 links, 184 degrees
1 minute 50 seconds 1757.7 links, 216 degrees 5 minutes 30 seconds 768.1 links, 192
degrees 59 minutes 50 seconds 347.4 links, 165 degrees 19 minutes 50 seconds 502.4
links, 153 degrees 41 minutes 20 seconds 285.9 links, 200 degrees 37 minutes 20
seconds 558.1 links, 173 degrees 14 minutes 50 seconds 1237 links, 156 degrees 29
minutes 20 seconds 1485.7 links, 137 degrees 27 minutes 2052.5 links, 112 degrees 59
minutes 30 seconds 2006.9 links, 78 degrees 17 minutes 50 seconds 2751.2 links, 32
degrees 17 minutes 20 seconds 761 links, 14 degrees 49 minutes 30 seconds 483.4 links,
23 degrees 26 minutes 20 seconds 269.7 links, 3 degrees 56 minutes 40 seconds 557.5
links, 39 degrees 37 minutes 40 seconds 194.5 links, 48 degrees 18 minutes 20 seconds
434.9 links, 11 degrees 16 minutes 220 links, 44 degrees 38 minutes 30 seconds 756.3
links, 22 degrees 43 minutes 30 seconds 550.4 links, 153 degrees 26 minutes 30 seconds
497.6 links, 112 degrees 12 minutes 40 seconds 998.8 links, 108 degrees 48 minutes
50 seconds 856.9 links, 99 degrees 12 minutes 50 seconds 753.7 links, 83 degrees 41
minutes 619 links, 69 degrees 27 minutes 333.3 links, 103 degrees 17 minutes 50

2752/6910

257
258

1968, No. 15] Mining (Gove Peninsula Nabalco
Agreement) Ordinance 1968

seconds 447.8 links, 126 degrees 1 minute 30 seconds 623.1 links, 129 degrees 20
minutes 30 seconds 970.8 links, 115 degrees 43 minutes 30 seconds 553.8 links, 135
degrees 47 minutes 30 seconds 297.6 links, 162 degrees 27 minutes 30 seconds 449.4
links, 142 degrees 37 minutes 50 seconds 1295.9 links, 211 degrees 24 minutes 30
seconds 579.8 links, 142 degrees $4 minutes 30 seconds 616.2 links, 192 degrees 33
minutes 30 seconds 1342.7 links, 220 degrees 2 minutes 20 seconds 472.3 links, 212
degrees 32 minutes 50 seconds 1245.7 links, 173 degrees 40 seconds 1454.7 links, 183
degrees 55 minutes 1046.3 links, 150 degrees 32 minutes 20 seconds 1085.3 links, 152
degrees 6 minutes 40 seconds 1716.5 links, 127 degrees 2 minutes 30 seconds 1100.9
links, 199 degrees 20 minutes 30 seconds 5824 links, 259 degrees 11 minutes 40
seconds 664.4 links, 192 degrees 33 minutes 40 seconds 1446.5 links, 89 degrees 52
minutes 50 seconds 558.5 links, 127 degrees 44 minutes 30 seconds 962.9 links, 175
degrees 39 minutes 30 seconds 2585.6 links, 160 degrees 40 minutes 30 seconds 738.8
links, 242 degrees 31 minutes 350.3 links, 164 degrees 4 minutes 440.7 links, 165
degrees 35 minutes 40 seconds 312.9 links, 176 degrees 30 minutes 10 seconds 408.5
links, 164 degrees 31 minutes 50 seconds 452.3 links, 128 degrees 26 minutes 40
seconds .532.6 links, 106 degrees 3 minutes 509.3 links, 173 degrees 57 minutes 30
seconds 837.4 links, 148 degrees 13 minutes 50 seconds 1715.2 links, 170 degrees 36
minutes 50 seconds 956.2 links, 114 degrees 54 minutes 50 seconds 1317.8 links, 172
degrees 48 minutes 30 seconds 416.6 links, 245 degrees 2 minutes 50 seconds 574.9
links, 234 degrees 23 minutes 50 seconds 361.1 links, 212 degrees 59 minutes 30
seconds 595.7 links, 242 degrees 16 minutes 40 seconds 425.4 links, 197 degrees 23
minutes 20 seconds 448.4 links, 210 degrees 5 minutes 50 seconds 876.6 links, 203
degrees 4 minutes 20 seconds 523.9 links, 175 degrees 54 minutes 1360.6 links, 128
degrees 47 minutes 50 seconds 789.8 links, 185 degrees 53 minutes 10 seconds 792.5
links, 206 degrees 14 minutes 1220-2 links, 297 degrees 45 minutes 20 seconds 777.6
links, 294 degrees $0 seconds 1218.5 links, 215 degrees 30 minutes 50 seconds 860.4
links, 188 degrees 15 minutes 40 seconds $00.8 links, 175 degrees 43 minutes 20
seconds 1147.5 links, 171 degrees 29 minutes 10 seconds 419.9 links, 251 degrees 6
minutes 10 seconds 189.8 links, 260 degrees 24 minutes 20 seconds 1031.9 links, 197
degrees 55 minutes 30 seconds 1150.7 links, 174 degrees 52 minutes 20 seconds 649.2
links, 241 degrees 5 minutes 50 seconds 247.5 links, 269 degrees 33 minutes 50 seconds
800.3 links, 292 degrees 34 minutes 20 seconds 367.8 links, 323 degrees 49 minutes
20 seconds 583 links, 276 degrees 47 minutes 20 seconds 1090.7 links, 237 degrees
49 minutes 20 seconds 630.3 links, 255 degrees 52 minutes 10 seconds 600.9 links,
263 degrees 16 minutes 445.4 links, 290 degrees 12 minutes 40 seconds 827.6 links,
273 degrees 4 minutes 50 seconds 1270.7 links, 228 degrees 48 minutes 20 seconds
726.7 links, 204 degrees 55 minutes 20 seconds 1225.4 links, 181 degrees 56 minutes
30 seconds 719.7 links, 184 degrees 34 minutes 30 seconds 532.4 links, 166 degrees
25 minutes 497 links, 170 degrees $8 minutes 40 seconds 451.5 links, 194 degrees
36 minutes 30 seconds 491.2 links, 220 degrees 21 minutes 20 seconds 471.7 links,
232 degrees 33 minutes 453.6 links, 218 degrees 1 minute 20 seconds 542.7 links,
200 degrees 20 minutes 578.4 links, 221 degrees 6 minutes 40 seconds 1327.1 links,
207 degrees 58 minutes 50 seconds 1132.3 links, 250 degrees 6 minutes 30 seconds
1248.9 links, 220 degrees 36 minutes 20 seconds 975.7 links, 230 degrees 18 minutes
30 seconds 681 links, 243 degrees 53 minutes 10 seconds 1114.3 links, 266 degrees
35_ minutes 40 seconds 1108.5 links, 286 degrees 6 minutes 10 seconds 922.6 links,
267 degrees 29 minutes 30 seconds 1243.1 links, 250 degrees 31 minutes 30 seconds
1692.7 links, 305 degrees 50 minutes 10 seconds 1341.1 links, 228 degrees 30 minutes
10 seconds 641.6 links, 246 degrees 47 minutes 30 seconds 1233.1 Tinks, 255 degrees
42 minutes 20 seconds 853.6 links, 134 degrees 18 minutes 40 seconds 713.3 links,
218 degrees 24 minutes 20 seconds 851.3 links, 270 degrees 1 minute 10 seconds
4049.3 links, 360 degrees 10670 links, 270 degrees 15616.2 links, 360 degrees 16331.8
Tinks, 270 degrees 8000 links, 360 degrees 23420.8 links, 90 degrees 3 minutes 40
seconds 9581.4 links, 0 degrees 3 minutes 40 seconds 12000 links, 90 degrees 3
minutes 40 seconds 17162 links, 0 degrees 3 minutes 40 seconds 16053.4 links, 90
degrees 3 minutes 40 seconds 28156.6 links, 180 degrees 1 minute 7742.9 links to the
point of commencement. All bearings are grid.
Third Schedale.
Clause 11.
Bond.

BY THIS BOND Nabslco Pty. Limited, a company incorporated under the laws
of the State of New South Wales and having its registered office at Goldfields House,
1 Alfred Street, Sydney in that State, ACKNOWLEDGES ITSELF BOUND to the
Commonwealth’ of Australia in the sum of Two million dollars ($2,000,000) to be
paid to the said Commonwealth of Austrslia.

SEALED this day of 196.

_. NOW THE ABOVE WRITTEN BOND is conditioned to be void in case the
said Nabalco Pty. Limited shall observe and carry out the provisions on its part to
Mining (Gove Peninsula Nabalco [1968, No. 15
Agreement) Ordinance 1968

be observed and carried out of sub-clauses (4.) and (5.) of clause 5 of the Agree-
ment made the y of 8, between the said
Commonwealth of Australia and Fed said Nabalco Pty. Limited in relation to the
mining of bauxite and the production of alumina at Gove Peninsula in the Northern
Territory of Australia as those provisions may be at any time affected, varied or
amended under or by virtue of clause 17 or clause 19 of the said Agreement.

AND IT IS HEREBY DECLARED that this Bond shall be governed by, and

have effect in accordance with, the law for the time being in force in the Northern
Territory of Australia.
THE COMMON SEAL of NABALCO
PTY. LIMITED was hereunto affixed by
authority of a resolution of the Board
of Directors in the presence of—

Director
Secretary

IN WITNESS whereof the Minister has for and on behalf of the Commonwealth
hereunto set his hand and seal and the Company has hereunto affixed its common
seal the day and year first above written.

SIGNED SEALED AND DELIVERED

by CHARLES EDWARD BARNES, the

Minister of State for Territories of the

Commonwealth of Australia, for and on f(Sgd.) C. E. Barnes
behalf of the Commonwealth in the

presence of — LS.

(Sed.) W. L. Perry

THE COMMON SEAL of NABALCO
PTY, LIMITED was hereunto affixed by }L.S.

the authority of a resolution of the
Board of Directors in the presence of—

(Sed.) David Griffin

(Sed.) J. Vernon

Directors

(Sed.) C. Jochr

Secretary

259
